934 F.2d 318Unpublished Disposition
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Sonny BOSTIC, Petitioner-Appellant,v.Aaron JOHNSON, Attorney General of North Carolina,Respondents-Appellees.
No. 91-6038.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (CA-90-314-1)
Charles Sonny Bostic, appellant pro se.
Richard Norwood League, Office of the Attorney General, Raleigh, N.C., for appellees.
M.D.N.C.
DISMISSED
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles Sonny Bostic seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bostic v. Johnson, CA-90-314-1 (M.D.N.C. Feb. 28, 1991).1   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 We also deny Bostic's motion to hold in abeyance or dismiss without prejudice